Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 9/12/2022 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being
considered by the examiner.
Status of Claims
	Claims 5, 7-10, and 25 were previously pending and subject to the final office action mailed May 11th, 2022. In the Response, submitted September 12th, 2022, claims 5 and 7-8 were amended, claim 25 was canceled, claims 26-39 were added, and no new matter was added. Therefore, claims 5, 7-10, and 26-39 are currently pending and subject to the following Non-Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on September 12th, 2022, have been fully considered and each argument will be respectfully address in the following non final office action.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 8-12 of the Response concerning the 35 U.S.C. § 101 rejection of claims 5, 7-10, and 25 have been fully considered and are moot in view of the amended rejection that may be found starting on page 3 of this non final office action. 
	On pages 9-12 of the Response, the Applicant argues that the prior art of record, namely Elliot, Berggren, and Yurgevich, fails to teach each and every feature of the amended claim 5 and newly added claims 26-39. In view of the amendments to the claims and newly added claims, the Examiner has set forth an amended U.S.C. § 103 rejection for claims 5, 7-10, and 26-39 that may be found starting on page 4 herein. 

Claim Objections
Claims 26-27 are objected to because of the following informalities: Claims 26-27 are claimed as being dependent upon 1, however claim 1 was previously cancelled. For the sake of compact prosecution, claims 26-27 are considered to be dependent upon claim 5 herein.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7-9, 26-30, 32-36, and 38-39 are rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in view of Bastion et al. U.S. Publication No. 2019/0235092, hereafter known as Bastion, in further view of Berggren U.S. Publication No. 2018/0033311, hereafter known as Berggren. 

Claim 5: Elliot teaches the following:
An integrated asset tracker comprising: A […] resistant housing; A solar panel mounted to the […] resistant housing;
	Elliot teaches a “tracking device may be mounted (e.g., using the mounting tabs) to an asset  (e.g., a vehicle (e.g., a bus, a truck, a trailer, a tractor, or the like), a machine, a shipping container, and/or another type of movable asset) for tracking the asset” (¶ [0010]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] a location sensor 470” (¶ [0039]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]);  “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes one or more solar panels and a location sensor mounted in the case; equivalent to a resistant housing including a solar panel mounted to the resistant housing. 

A modem disposed within the […] resistant housing for communicating with a remote server;
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include […] a wireless interface 455” (¶ [0039]); “Wireless interface 455 includes a transceiver-like component (e.g., a transceiver and/or a separate receiver and transmitter) that enables device 400 to communicate with other devices […]  wireless interface 455 may include a cellular network interface (e.g., an electrical circuitry component, such as a cellular radio, a cellular modem, or the like) to permit device 400 to establish a connection with a cellular network” (¶ [0050]); “having determined the location information, tracking device 210 may send the location information, to another device (e.g., user device 230 and/or tracking server 260)” (¶ [0099]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes a wireless interface mounted within the case. The wireless interface comprises a cellular modem that allows the tracking device to send location information to a tracking server; equivalent to a modem disposed within the resistant housing for communicating with a remote server.

A battery disposed within the […] resistant housing for powering the integrated asset tracker, wherein the battery is electrically coupled to the solar panel for receiving power;
	Elliot teaches “a tracking device may, in some implementations, include at least one solar array […] and a battery” (¶ [0009]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410, a charge controller 415 […] an energy storage component 430 […] a power supply component 440” (¶ [0039]); “Charge controller 415 includes a component to manage charging (e.g., by solar array 410 and/or by an external power source) of energy storage component 430.” (¶ [0042]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water-resistant case that includes a solar array (one or more solar panels), charge controller, and a battery/energy storage device. The charge controller is configured to manage the charging of the energy storage component by the solar array; equivalent to a battery disposed within the resistant housing for powering the integrated asset tracker, wherein the battery is electrically coupled to the solar panel for receiving power.

A movement sensor configured to produce sensor data indicative of a movement of an asset monitored by the integrated asset tracker; 
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] motion sensor 460 […] a location sensor 470” (¶ [0039]); “Location sensor 470 includes a sensor designed to determine the geographic location (e.g., a latitude, a longitude, an altitude, etc.) of a device (e.g., tracking device 210 and/or user device 230) […] location sensor 470 may include an electrical circuitry component that is based on a GNSS-based sensor (e.g., a GPS-based sensor, a GLONASS-based sensor, a BeiDou-based sensor, a Galileo-based sensor, or the like) or another type of sensor used to determine a location” (¶ [0053]); “motion sensor 460 may include an electrical circuitry component that is based on an accelerometer, a gyroscope, a proximity sensor […] and/or another type of sensor” (¶ [0051]);
	As disclosed by the Applicant, “the movement sensor is a GPS sensor or an accelerometer” (See ¶ [0012] of the Specification). Thus, Elliot teaches a tracking device comprising a location sensor (GPS based sensor) and a motion sensor (accelerometer, gyroscope, and/or proximity sensor) that are configured to determine a geographic location of the tracking device; each considered to be equivalent to a movement sensor configured to produce sensor data indicative of a movement of an asset monitored by the integrated asset tracker.

An asset sensor configured to sense a characteristic of the asset different from the movement of the asset; 
	Elliot teaches “device 400 may include an output sensor 405 […] a temperature sensor 420 […] a motion sensor 460, a storage component 465, and a location sensor 470.” (¶ [0039]); “motion sensor 460 may include an electrical circuitry component that is based on an accelerometer, a gyroscope, a proximity sensor, a barometric pressure sensor, a magnetometer, a temperature sensor, a light sensor (e.g., a photodiode sensor), an altimeter, an infrared sensor, an audio sensor, and/or another type of sensor” (¶ [0051]); “Temperature sensor 420 includes a component (e.g., an electrical circuitry component, such as a thermistor, a thermocouple, or the like) that may determine a temperature of energy storage component 430 […] temperature sensor 420 may provide temperature information, for energy storage component 430, to charge controller 415 (e.g., to support charging of energy storage component 430) and/or processor 445 for processing” (¶ [0043]). 
	As disclosed by the Applicant, “obtaining the asset reading includes obtaining the asset reading from an asset sensor described herein, such as: […] obtaining a temperature and humidity reading from a temperature and humidity sensor […] obtaining an acceleration or gyroscopic reading from an accelerometer and gyroscopic sensor, among other readings from other sensors” (See ¶ [0078] of Specification). Thus, Elliot teaches a tracking device that may comprise a temperature sensor for obtaining temperature information and a motion sensor that may comprise a pressure sensor, temperature sensor, audio sensor, and/or magnetometer. Each of these sensors that may be incorporated into the tracking device is equivalent to an asset sensor configured to sense a characteristic of the asset different from the movement of the asset.

A processor disposed within the […] resistant housing; and a memory disposed within the weather-resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a movement sensor reading from the movement sensor; 
	Elliot teaches “Device 300 may correspond to tracking device 210 […] device 300 may include a bus 310, a processor 320, a memory 330” (¶ [0031]); “Processor 320 includes a processor (e.g., a central processing unit (CPU) […] that interprets and/or executes instructions. In some implementations, processor 320 includes one or more processors capable of being programmed to perform a function […] Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device […] that stores information and/or instructions for use by processor 320” ( ¶ [0032]); “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “the trigger event may include a time-based event. For example, processor 445 may determine that a period of time corresponding to a time value has passed (e.g., since a prior event)” (¶ [0062]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
	Thus, Elliot teaches that the tracking device may comprise a memory containing instructions that are executable by a processor. Further, the tracking device processor is configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event) and subsequently determine a location of the tracking device using the location sensor; equivalent to a processor disposed within the resistant housing and a memory disposed within the resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a movement sensor reading from the movement sensor.

Periodically obtain […] sensor data from the […] sensor at a reading frequency; - Page 2 of 12 -Application No. 16/559,330Art Unit 3628Docket No.: CA0195-NPR/84611-325143periodically transmit a message to the remote server at a message rate, the message including the […] sensor data;
	Elliot teaches “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “the trigger event may include a time-based event. For example, processor 445 may determine that a period of time corresponding to a time value has passed (e.g., since a prior event)” (¶ [0062]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
Thus, Elliot teaches a tracking device configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event), subsequently determine a location of the tracking device using the location sensor, and transmit the location sensor data to a tracking server; equivalent to periodically obtain sensor data from the sensor at a reading frequency and - Page 2 of 12 -Application No. 16/559,330Art Unit 3628Docket No.: CA0195-NPR/84611-325143periodically transmit a message to the remote server at a message rate, the message including the sensor data.

	Although Elliot teaches a tracking device capable of periodically collecting sensor data (location data and temperature/pressure data) and transmitting the collected sensor data associated with a GPS location to a tracking server, Elliot does not explicitly teach the features for transmitting asset sensor data that is different from the movement of the asset. Further, Elliot does not explicitly teach modifying the reading frequency and the messaging rate based on the movement sensor reading.

	Bastian teaches the following:
An asset sensor configured to sense a characteristics of the asset different from the movement of the asset;
Periodically obtain asset sensor data from the asset sensor at a reading frequency; - Page 2 of 12 -Application No. 16/559,330Art Unit 3628Docket No.: CA0195-NPR/84611-325143periodically transmit a message to the remote server at a message rate, the message including the asset sensor data; and modify the reading frequency and the messaging rate based on the movement sensor reading.
	Bastian teaches “A system and method of tracking has been developed for various types of storage/transport structures or platforms, such as pallets and/or storage containers, along with their contents […] In one example, a pallet includes a tracking device that includes a location detection system for detecting the location of the pallet and a communication system for communicating the location of the pallet to a hosted or cloud based tracking system.” (¶ [0003]); “In addition to providing location information, in stage 230, the tracking device 106 measures the temperature for the transport structure” (¶ [0056]); “In addition to location data, the tracking device 106 may also provide other details about the transport structure 104. For example, the tracking device can monitor temperature conditions using the temperature sensor 422” (¶ [0076]); “Additionally, the tracking device 106 monitors temperature changes from the temperature sensor 422“ (¶ [0067]); “The schedule for transmission of data from the tracking device 106 to the cloud-based application 118 is determined by the reporting intervals that were set in stage 210. The tracking device 106 continues to determine location information and measure temperature and acceleration information at the programmed intervals as long as tracking is active” (¶ [0058]); “To update a user on the progress of a shipment, the tracking device 106 transmits periodic reports to the cloud-based application 118 […] These reports may include location information, temperature information, acceleration, voltage information, and/or any other desired information that is collected by the tracking device 106” ( ¶ [0079]); “when the pallet is moving, the pallet tracking device wakes up and reports back on its location with a one-hour time interval. However, when the pallet is measured as being stationary, the reporting interval in which it wakes up and reports is increased the longer the pallet remains stationary. For example when it is detected to be stationary, the reporting interval can be doubled each time up to a 24-hour interval. Upon detection of movement, the tracking device returns to its normal reporting interval of one hour” (¶ [0011]); “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.” (¶ [0086]); ““Cloud-based application” generally refers to any program stored on a remote server or group of servers” (¶ [0112]); “An accelerometer 418 is used to measure acceleration of the pallet 104” (¶ [0062]).
	Thus, Bastian teaches a tracking system configured to track storage containers/pallets using tracking devices. The tracking devices are configured to monitor/report both location information and temperature information detected via a temperature sensor (equivalent to an asset sensor configured to sense a characteristics of the asset different from the movement of the asset). Moreover, the tracking device may periodically transmit reports including the measured temperature and location data to a remote server, where the tracking device collects/measure the temperature/location data at programmed intervals when the tracking device is active. Accordingly, the tracking device may wake up at a scheduled time to collect the temperature/location information, provide a report of the temperature/location information, and may return to a sleep mode if there is no report scheduled at a current time (any time other than a scheduled time); equivalent to periodically obtaining asset sensor data from the asset sensor at a reading frequency and - Page 2 of 12 -Application No. 16/559,330Art Unit 3628Docket No.: CA0195-NPR/84611-325143periodically transmitting a message to the remote server at a message rate, the message including the asset sensor data.
	Furthermore, the tracking device may detect whether it is in motion or stationary. If the tracking device detects that there is no motion (stationary), then the reporting interval is increased so that the tracking device does not report the current location/temperature as often as it would if it was in motion; equivalent to modifying the reading frequency and the messaging rate based on the movement sensor reading.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot with the teachings of Bastian by incorporating the tracking device configured to monitor the temperature in the tracking device’s environment, report a current temperature to a remote server according to a predefined interval, and modify the predefined interval based on detected movement of the tracking device, as taught by Bastian, into the system of Elliot comprising a tracking device configured to detect location and temperature data via a plurality of sensors, and periodically report a current location to a remote server. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Elliot to collect temperature and location information, via the tracking device, report a current temperature and location information to a remote server according to a predefined time interval, and modify the predefined time interval for reporting the information based on whether the tracking device is moving or stationary. One of ordinary skill in the art would have been motivated to incorporate such features when one considers that “in order to conserve the power of the tracking device and to extend its lifespan, the timing of the transmission of these reports may be variable” (¶ [0079]), as suggested by Bastion. 

	Although Elliot teaches a tracking device comprising a water proof/water resistant case in which a location sensor, solar panel, battery, and modem may be included, Elliot/Bastion does not explicitly teach that the case is weather resistant. 

	However, Berggren teaches the following:
	A weather resistant housing; a solar panel mounted to the weather resistant housing; a location sensor disposed within the weather resistant housing;
	Berggren teaches “a solar-powered, waterproof, weather proof GPS tracking device”(¶ [0002]); “a system and method include using a tracking device for coupling with each of a plurality of rental equipment […] The tracking device further includes a rigid inner enclosure housed by the flexible, waterproof outer enclosure, and a global positioning system (GPS) device embedded in the rigid inner enclosure and being powered by electricity from the one or more solar panels” (¶ [0006]); “The tracking device 100 is formed of a waterproof, transparent enclosure (201) that contains one or more solar panels” (¶ [0025]); “FIG. 5 is a flowchart of a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device. The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device, such as GPS location, etc.” (¶ [0036]). 
	Thus, Berggren teaches a tracking device comprising a weatherproof outer enclosure, a GPS device embedded within the enclosure, and one or more solar panels within the enclosure; equivalent to a weather resistant housing including a solar panel mounted to the weather resistant housing and a location sensor disposed within the weather resistant housing. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking device waterproof casing of Elliot/Bastion with the teachings of Berggren by substituting the weatherproof outer enclosure of a tracking device, as taught by Berggren, for the waterproof casing of the tracking device in the system of Elliot/Bastion. One of ordinary skill in the art would have been motivated to make this modification by simple substitution with the purpose to further “reduce seasonal interference with the solar cells (e.g., due to snow and/or ice accumulation on the asset)” (¶ [0010]), as suggested by Elliot. Further, one of ordinary skill in the art would have recognized that the teachings of Berggren are compatible with the system of Elliot/Bastion as they share capabilities and characteristics; namely, they are both systems directed towards tracking devices comprising solar panels for providing solar energy to said tracking devices. 

Claim 7: Elliot/Bastion/Berggren teaches the limitations of claim 5. Further, Elliot teaches the following:
	A location sensor disposed within the weather resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a current location from the location sensor; wherein the message includes the current location. 
	Elliot teaches “tracking device 210 includes one or more devices capable of gathering, receiving, storing, processing, providing, and/or transmitting information and/or data. For example, tracking device 210 may include a position sensor (e.g., a receiver for use with a space-based satellite navigation system, such as satellite navigation system 220) and one or more sensors (e.g., an accelerometer, a gyroscope, or the like) to detect movement of tracking device 210” (¶ [0023]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] a location sensor 470” (¶ [0039]); “Location sensor 470 includes a sensor designed to determine the geographic location (e.g., a latitude, a longitude, an altitude, etc.) of a device (e.g., tracking device 210 and/or user device 230)” (¶ [0053]); “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
	Thus, Elliot teaches that the tracking device may comprise a memory containing instructions that are executable by a processor, and a plurality of sensors (including position sensors, location sensors, motion sensors, etc.). Further, the tracking device processor is configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event), subsequently determine a location of the tracking device using the sensor, and provide the location information to a tracking server; equivalent to a location sensor disposed within the weather resistant housing, wherein the memory comprises instructions that, when executed by the processor, cause the processor to: obtain a current location from the location sensor; wherein the message includes the current location.

Claim 8: Elliot/Bastion/Berggren teaches the limitations of claim 7. Further, Elliot teaches the following:
Wherein the instructions further cause the processor to: […] change an operating mode of the integrated asset tracker from the sleep mode to the active mode responsive to determining that the movement sensor reading indicates movement.
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include […] a motion sensor” (¶ [0039]); “Motion sensor 460 includes a sensor designed to directly or indirectly detect motion and/or orientation of a device (e.g., tracking device 210 and/or user device 230) […] motion sensor 460 may provide motion and/or orientation information to processor 445 for processing” (¶ [0051]); “the trigger event may include detecting movement of tracking device 210. For example, motion sensor 460 may determine that tracking device 210 has moved” (¶ [0063]); “the trigger event may include receiving, from another device, a message (e.g., a wake-up message) […]  tracking device 210 may receive, from user device 230 and/or tracking server 260, a message (e.g., short message service (SMS) message) requesting location information” (¶ [0064]); “tracking device 210 may deactivate short-range wireless interface 435 and/or wireless interface 455 after sending the location information (e.g., to enter a sleep mode)” (¶ [0105]). 
	Thus, Elliot teaches that the tracking device may include a motion sensor that may detect movement. When movement is detected by the motion sensor, a trigger event occurs wherein the tracking device receives a “wake-up” message from the tracking server to provide location information and the tracking device subsequently deactivates to a sleep mode after sending the location information; equivalent to wherein the instructions further cause the processor to: change an operating mode of the integrated asset tracker from the sleep mode to the active mode responsive to determining that the movement sensor reading indicates movement.

	Although Elliot teaches a tracking device that may switch from a sleep mode to an active mode in response to detecting movement via a motion sensor, Elliot does not explicitly teach that the tracking device switches to from an active mode to a sleep mode in response to determining that the movement sensor reading indicates a lack of movement.

	However, Bastion teaches the following:
Change the operating mode of the integrated asset tracker from an active mode to a sleep mode responsive to determining that the movement sensor reading indicates a lack of movement.
	 Bastion teaches “when the pallet is moving, the pallet tracking device wakes up and reports back on its location with a one-hour time interval. However, when the pallet is measured as being stationary, the reporting interval in which it wakes up and reports is increased the longer the pallet remains stationary” (¶ [0011]); “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.” (¶ [0086]).
	Thus, Bastion teaches a tracking device that is configured to wake up upon detecting movement, and configured to return to a sleep mode if no motion is detected; equivalent to changing the operating mode of the integrated asset tracker from an active mode to a sleep mode responsive to determining that the movement sensor reading indicates a lack of movement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot with the teachings of Bastion by incorporating the features for changing the operating mode of a tracking device from an active mode to a sleep mode in response to determining that no motion is detected by the tracking device, as taught by Bastion, into the system of Elliot comprising a tracking device that may switch from a sleep mode to an active mode in response to detecting movement via a motion sensor. One of ordinary skill in the art would have been motivated to incorporate such a feature into the tracking device of Elliot with the purpose to “to conserve power until the next reporting interval”(¶ [0086]), as suggested by Bastion. 
	
Claim 9: Elliot/Bastion/Berggren teaches the limitations of claim 8. Further, Elliot teaches the following:
Wherein the movement sensor is a GPS sensor or an accelerometer. 
	Elliot teaches “motion sensor 460 may include an electrical circuitry component that is based on an accelerometer” (¶ [0051]).  
	Thus, Elliot teaches that the motion sensor comprises an accelerometer; equivalent to wherein the movement sensor is an accelerometer. 

Claim 26: Elliot/Bastion/Berggren teaches the limitations of claim 5. Further, Elliot does not explicitly teach, however Bastion does teach, the following:
Wherein to periodically obtain asset sensor data comprises to activate the sensor based on the reading frequency, obtain a reading of the asset sensor while the asset sensor is activated, and deactivate the asset sensor subsequent to obtaining the reading of the asset sensor.  
	 Bastion teaches “To update a user on the progress of a shipment, the tracking device 106 transmits periodic reports to the cloud-based application 118 […] These reports may include location information, temperature information, acceleration, voltage information, and/or any other desired information that is collected by the tracking device 106” ( ¶ [0079]); “when the pallet is moving, the pallet tracking device wakes up and reports back on its location with a one-hour time interval. However, when the pallet is measured as being stationary, the reporting interval in which it wakes up and reports is increased the longer the pallet remains stationary” (¶ [0011]); “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.” (¶ [0086]).
	Thus, Bastion teaches a tracking device that is configured to collect/measure location and temperature information, where the tracking device is configured to report both the location and temperature information in periodic reports. The periodic reports may be scheduled, such that when there is no report scheduled at during a time when the tracking device is activated, the tracking device returns to a sleep mode. Accordingly, the tracking device may be woken up to provide a scheduled report at a particular scheduled time, and may return to a sleep mode when there the no report scheduled at a current time (any time other than the particular scheduled times); equivalent to wherein to periodically obtain asset sensor data comprises to activate the sensor based on the reading frequency, obtain a reading of the asset sensor while the asset sensor is activated, and deactivate the asset sensor subsequent to obtaining the reading of the asset sensor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot with the teachings of Bastion by incorporating the features for waking up (activating) a tracking device during scheduled times to provide a report with measured/collected temperature and location information, and returning the tracking device to a sleep mode whenever the current time is not a scheduled time, as taught by Bastion, into the system of Elliot comprising a tracking device that may switch from a sleep mode to an active mode in response to detecting movement via a motion sensor. One of ordinary skill in the art would have been motivated to make such a modification to the tracking device of Elliot “in order to conserve the power of the tracking device and to extend its lifespan” (¶ [0079]), as suggested by Bastion.

Claim 27: Elliot/Bastion/Berggren teaches the limitations of claim 5. Further, Elliot does not explicitly teach, however Bastion does teach, the following:	
Wherein to modify the reading frequency and the messaging rate comprises to decrease the reading frequency and the messaging rate in response to a determination, based on the movement sensor reading, that the asset is not presently moving. 
	Bastian teaches “The schedule for transmission of data from the tracking device 106 to the cloud-based application 118 is determined by the reporting intervals that were set in stage 210. The tracking device 106 continues to determine location information and measure temperature and acceleration information at the programmed intervals as long as tracking is active” (¶ [0058]); “To update a user on the progress of a shipment, the tracking device 106 transmits periodic reports to the cloud-based application 118 […] These reports may include location information, temperature information, acceleration, voltage information, and/or any other desired information that is collected by the tracking device 106” ( ¶ [0079]); “when the pallet is moving, the pallet tracking device wakes up and reports back on its location with a one-hour time interval. However, when the pallet is measured as being stationary, the reporting interval in which it wakes up and reports is increased the longer the pallet remains stationary. For example when it is detected to be stationary, the reporting interval can be doubled each time up to a 24-hour interval. Upon detection of movement, the tracking device returns to its normal reporting interval of one hour” (¶ [0011]); “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.” (¶ [0086]); “An accelerometer 418 is used to measure acceleration of the pallet 104” (¶ [0062]).
	Thus, Bastian teaches a tracking system configured to track storage containers/pallets using tracking devices. The tracking devices are configured to monitor/report both location information and temperature information detected via a temperature sensor. Moreover, the tracking device may wake up (activate) at a scheduled time to provide a report of the measured temperature/location, and may return to a sleep mode if there is no report scheduled at a current time (any time other than a scheduled time). Furthermore, the tracking device may detect whether it is in motion or stationary. If the tracking device detects that there is no motion (stationary), then the reporting interval is increased so that the tracking device does not measure/report the location/temperature of the tracking device as often as it would if it was in motion; equivalent to wherein to modify the reading frequency and the messaging rate comprises to decrease the reading frequency and the messaging rate in response to a determination, based on the movement sensor reading, that the asset is not presently moving.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot with the teachings of Bastian by incorporating the tracking device configured to monitor the temperature in the tracking device’s environment, report the temperature to a remote server at a scheduled time according to a reporting interval, and modify the reporting interval based on detected movement of the tracking device such that the reports are generated less often the longer that the tracking device stays stationary, as taught by Bastian, into the system of Elliot comprising a tracking device configured to detect location and temperature data via a plurality of sensors, and periodically report a current location to a remote server. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Elliot to collect temperature and location information, via the tracking device, report a current temperature and location information to a remote server according to a reporting time interval, and modify the reporting time interval for reporting the information based on whether the tracking device is moving or stationary (where the reports are generated less often when the tracking device remains stationary). One of ordinary skill in the art would have been motivated to incorporate such features when one considers that “in order to conserve the power of the tracking device and to extend its lifespan, the timing of the transmission of these reports may be variable” (¶ [0079]), as suggested by Bastion. 

Claim 28: Elliot teaches the following:
A method for tracking an asset, the method comprising: obtaining, by an integrated asset tracker having (i) a […] resistant housing, (ii) a solar panel mounted to the […] resistant housing;
	Elliot teaches a “tracking device may be mounted (e.g., using the mounting tabs) to an asset  (e.g., a vehicle (e.g., a bus, a truck, a trailer, a tractor, or the like), a machine, a shipping container, and/or another type of movable asset) for tracking the asset” (¶ [0010]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] a location sensor 470” (¶ [0039]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]);  “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches mounting a tracking device to an asset for tracking the asset, where the tracking device comprises a water resistant/water proof case that includes one or more solar panels and a location sensor mounted in the case; equivalent to a method for tracking an asset, the method comprising an integrated asset tracker having resistant housing and a solar panel mounted to the resistant housing.

(iii) a modem disposed in the […] resistant housing;
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include […] a wireless interface 455” (¶ [0039]); “Wireless interface 455 includes a transceiver-like component (e.g., a transceiver and/or a separate receiver and transmitter) that enables device 400 to communicate with other devices […]  wireless interface 455 may include a cellular network interface (e.g., an electrical circuitry component, such as a cellular radio, a cellular modem, or the like) to permit device 400 to establish a connection with a cellular network” (¶ [0050]); “having determined the location information, tracking device 210 may send the location information, to another device (e.g., user device 230 and/or tracking server 260)” (¶ [0099]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water resistant/water proof case that includes a wireless interface mounted within the case. The wireless interface comprises a cellular modem that allows the tracking device to send location information to a tracking server; equivalent to a modem disposed within the resistant housing.

(iv) a battery electrically coupled to the solar panel and disposed in the […] resistant housing;
	Elliot teaches “a tracking device may, in some implementations, include at least one solar array […] and a battery” (¶ [0009]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410, a charge controller 415 […] an energy storage component 430 […] a power supply component 440” (¶ [0039]); “Charge controller 415 includes a component to manage charging (e.g., by solar array 410 and/or by an external power source) of energy storage component 430.” (¶ [0042]); “Solar array 410 includes one or more solar cells (e.g., photovoltaic (PV) cells) and/or solar panels” (¶ [0041]); “components of device 400 may be mounted in a water-resistant and/or a water-proof case.” (¶ [0039]).
	Thus, Elliot teaches a tracking device comprising a water-resistant case that includes a solar array (one or more solar panels), charge controller, and a battery/energy storage device. The charge controller is configured to manage the charging of the energy storage component by the solar array; equivalent to a battery electrically coupled to the solar panel and disposed in the resistant housing.

A movement sensor reading from a movement sensor, wherein the movement sensor is configured to produce sensor data indicative of a movement of the asset; 
	Elliot teaches “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] motion sensor 460 […] a location sensor 470” (¶ [0039]); “Location sensor 470 includes a sensor designed to determine the geographic location (e.g., a latitude, a longitude, an altitude, etc.) of a device (e.g., tracking device 210 and/or user device 230) […] location sensor 470 may include an electrical circuitry component that is based on a GNSS-based sensor (e.g., a GPS-based sensor, a GLONASS-based sensor, a BeiDou-based sensor, a Galileo-based sensor, or the like) or another type of sensor used to determine a location” (¶ [0053]); “motion sensor 460 may include an electrical circuitry component that is based on an accelerometer, a gyroscope, a proximity sensor […] and/or another type of sensor” (¶ [0051]);
	As disclosed by the Applicant, “the movement sensor is a GPS sensor or an accelerometer” (See ¶ [0012] of the Specification). Thus, Elliot teaches a tracking device comprising a location sensor (GPS based sensor) and a motion sensor (accelerometer, gyroscope, and/or proximity sensor) that are configured to determine a geographic location of the tracking device and detect movement of the tracking device; each considered to be equivalent to obtaining a movement sensor reading from a movement sensor, wherein the movement sensor is configured to produce sensor data indicative of a movement of the asset.

Periodically obtaining […] sensor data from an […] sensor at a reading frequency […]  Docket No.: CA0195-NPR/84611-325143periodically transmitting, via the modem, a message to a remote server at a message rate, the message including the […] sensor data; 
	Elliot teaches “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “the trigger event may include a time-based event. For example, processor 445 may determine that a period of time corresponding to a time value has passed (e.g., since a prior event)” (¶ [0062]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
	Thus, Elliot teaches a tracking device configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event), subsequently determine a location of the tracking device using the location sensor, and transmit the location sensor data to a tracking server; equivalent to periodically obtaining sensor data from a  sensor at a reading frequency and  Docket No.: CA0195-NPR/84611-325143periodically transmitting, via the modem, a message to a remote server at a message rate, the message including the sensor data. 

	Although Elliot teaches a tracking device capable of periodically collecting sensor data (location data and temperature/pressure data) and transmitting the collected sensor data associated with a GPS location to a tracking server, Elliot does not explicitly teach the features for transmitting asset sensor data that is different from the movement of the asset. Further, Elliot does not explicitly teach modifying the reading frequency and the messaging rate based on the movement sensor reading.

	However, Bastion teaches the following:
Periodically obtaining asset sensor data from an asset sensor at a reading frequency, wherein the asset sensor is configured to sense a characteristic of the asset different from the movement of the asset; - Page 4 of 12 -Application No. 16/559,330 Art Unit 3628Docket No.: CA0195-NPR/84611-325143periodically transmitting, via the modem, a message to a remote server at a message rate, the message including the asset sensor data; and modifying the reading frequency and the messaging rate based on the movement sensor reading.
	Bastian teaches “A system and method of tracking has been developed for various types of storage/transport structures or platforms, such as pallets and/or storage containers, along with their contents […] In one example, a pallet includes a tracking device that includes a location detection system for detecting the location of the pallet and a communication system for communicating the location of the pallet to a hosted or cloud based tracking system.” (¶ [0003]); “In addition to providing location information, in stage 230, the tracking device 106 measures the temperature for the transport structure” (¶ [0056]); “In addition to location data, the tracking device 106 may also provide other details about the transport structure 104. For example, the tracking device can monitor temperature conditions using the temperature sensor 422” (¶ [0076]); “Additionally, the tracking device 106 monitors temperature changes from the temperature sensor 422“ (¶ [0067]); “The schedule for transmission of data from the tracking device 106 to the cloud-based application 118 is determined by the reporting intervals that were set in stage 210. The tracking device 106 continues to determine location information and measure temperature and acceleration information at the programmed intervals as long as tracking is active” (¶ [0058]); “To update a user on the progress of a shipment, the tracking device 106 transmits periodic reports to the cloud-based application 118 […] These reports may include location information, temperature information, acceleration, voltage information, and/or any other desired information that is collected by the tracking device 106” ( ¶ [0079]); “when the pallet is moving, the pallet tracking device wakes up and reports back on its location with a one-hour time interval. However, when the pallet is measured as being stationary, the reporting interval in which it wakes up and reports is increased the longer the pallet remains stationary. For example when it is detected to be stationary, the reporting interval can be doubled each time up to a 24-hour interval. Upon detection of movement, the tracking device returns to its normal reporting interval of one hour” (¶ [0011]); “If no motion is detected from the short-range communication scan and/or no report is scheduled at that time, the tracking device 106 returns to sleep mode to conserve power until the next reporting interval or the next short-range communication scan.” (¶ [0086]); ““Cloud-based application” generally refers to any program stored on a remote server or group of servers” (¶ [0112]); “An accelerometer 418 is used to measure acceleration of the pallet 104” (¶ [0062]).
	Thus, Bastian teaches a tracking system configured to track storage containers/pallets using tracking devices. The tracking devices are configured to monitor/report both location information and temperature information detected via a temperature sensor (equivalent to the asset sensor). Moreover, the tracking device may periodically transmit reports including the measured temperature and location data to a remote server, where the tracking device collects/measure the temperature/location data at programmed intervals when the tracking device is active. Accordingly, the tracking device may wake up at a scheduled time to collect the temperature/location information, provide a report of the temperature/location information, and may return to a sleep mode if there is no report scheduled at a current time (any time other than a scheduled time); equivalent to periodically obtaining asset sensor data from an asset sensor at a reading frequency, wherein the asset sensor is configured to sense a characteristic of the asset different from the movement of the asset and - Page 4 of 12 -Application No. 16/559,330 Art Unit 3628Docket No.: CA0195-NPR/84611-325143periodically transmitting, via the modem, a message to a remote server at a message rate, the message including the asset sensor data.
	Furthermore, the tracking device may detect whether it is in motion or stationary. If the tracking device detects that there is no motion (stationary), then the reporting interval is increased so that the tracking device does not report the current location/temperature as often as it would if it was in motion; equivalent to modifying the reading frequency and the messaging rate based on the movement sensor reading.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot with the teachings of Bastian by incorporating the tracking device configured to monitor the temperature in the tracking device’s environment, report a current temperature to a remote server according to a predefined interval, and modify the predefined interval based on detected movement of the tracking device, as taught by Bastian, into the system of Elliot comprising a tracking device configured to detect location and temperature data via a plurality of sensors, and periodically report a current location to a remote server. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Elliot to collect temperature and location information, via the tracking device, report a current temperature and location information to a remote server according to a predefined time interval, and modify the predefined time interval for reporting the information based on whether the tracking device is moving or stationary. One of ordinary skill in the art would have been motivated to incorporate such features when one considers that “in order to conserve the power of the tracking device and to extend its lifespan, the timing of the transmission of these reports may be variable” (¶ [0079]), as suggested by Bastion. 

	Although Elliot teaches a tracking device comprising a water proof/water resistant case in which a location sensor, solar panel, battery, and modem may be included, Elliot/Bastion does not explicitly teach that the case is weather resistant. 
	However, Berggren teaches the following:
	(i) a weather resistant housing; (ii) a solar panel mounted to the weather resistant housing […];
	Berggren teaches “a solar-powered, waterproof, weather proof GPS tracking device”(¶ [0002]); “a system and method include using a tracking device for coupling with each of a plurality of rental equipment […] The tracking device further includes a rigid inner enclosure housed by the flexible, waterproof outer enclosure, and a global positioning system (GPS) device embedded in the rigid inner enclosure and being powered by electricity from the one or more solar panels” (¶ [0006]); “The tracking device 100 is formed of a waterproof, transparent enclosure (201) that contains one or more solar panels” (¶ [0025]); “FIG. 5 is a flowchart of a method 500 executed by the tracking device, such as by software embedded in a computer processor of the tracking device. The method is configured to send status updates to a server at regular intervals, where each status update contains information about the tracking device, such as GPS location, etc.” (¶ [0036]). 
	Thus, Berggren teaches a tracking device comprising a weatherproof outer enclosure, a GPS device embedded within the enclosure, and one or more solar panels within the enclosure; equivalent to a weather resistant housing including a solar panel mounted to the weather resistant housing. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tracking device waterproof casing of Elliot/Bastion with the teachings of Berggren by substituting the weatherproof outer enclosure of a tracking device, as taught by Berggren, for the waterproof casing of the tracking device in the system of Elliot/Bastion. One of ordinary skill in the art would have been motivated to make this modification by simple substitution with the purpose to further “reduce seasonal interference with the solar cells (e.g., due to snow and/or ice accumulation on the asset)” (¶ [0010]), as suggested by Elliot. Further, one of ordinary skill in the art would have recognized that the teachings of Berggren are compatible with the system of Elliot/Bastion as they share capabilities and characteristics; namely, they are both systems directed towards tracking devices comprising solar panels for providing solar energy to said tracking devices. 

Claim 29: Elliot/Bastion/Berggren teaches the limitations of claim 28. Further, Elliot teaches the following:
Periodically obtaining a current location from a location sensor disposed in the weather-resistant housing at the reading frequency, wherein the message includes the current location. 
	Elliot teaches “tracking device 210 includes one or more devices capable of gathering, receiving, storing, processing, providing, and/or transmitting information and/or data. For example, tracking device 210 may include a position sensor (e.g., a receiver for use with a space-based satellite navigation system, such as satellite navigation system 220) and one or more sensors (e.g., an accelerometer, a gyroscope, or the like) to detect movement of tracking device 210” (¶ [0023]); “Device 400 may correspond to tracking device 210 […] device 400 may include an output sensor 405, a solar array 410 […] a location sensor 470” (¶ [0039]); “Location sensor 470 includes a sensor designed to determine the geographic location (e.g., a latitude, a longitude, an altitude, etc.) of a device (e.g., tracking device 210 and/or user device 230)” (¶ [0053]); “assume that the tracking device has detected an event […] Based on detecting the event, the tracking device may determine whether to determine a location” (¶ [0012]); “based on the tracking device having determined that the tracking device should determine a location, the tracking device may determine a location (e.g., for the tracking device) based on navigation system information (e.g., a GPS signal)” (¶ [0013]); “Based on having determined the location, the tracking device may send location information to the tracking server via the cellular network” (¶ [0017]).
	Thus, Elliot teaches that the tracking device may comprise a plurality of sensors (including position sensors, location sensors, motion sensors, etc.). Further, the tracking device processor is configured to detect that a trigger event has occurred (such as determining that a particular period of time has passed since a prior event), subsequently determine a location of the tracking device using the sensor, and provide the location information to a tracking server; equivalent to periodically obtaining a current location from a location sensor disposed in the weather-resistant housing at the reading frequency, wherein the message includes the current location.

Claim 30: Elliot/Bastion/Berggren teaches the limitations of claim 28. Further, claim 30 recites limitations that are substantially similar and analogous to the limitations recited in claim 8. Thus, claim 30 is rejected for the same reasons and rationale as discussed above with regard to claim 8. 
Claim 32: Elliot/Bastion/Berggren teaches the limitations of claim 28. Further, claim 32 recites limitations that are substantially similar and analogous to the limitations recited in claim 26. Thus, claim 32 is rejected for the same reasons and rationale as discussed above with regard to claim 26.
Claim 33: Elliot/Bastion/Berggren teaches the limitations of claim 28. Further, claim 33 recites limitations that are substantially similar and analogous to the limitations recited in claim 27. Thus, claim 33 is rejected for the same reasons and rationale as discussed above with regard to claim 27.

Claim 34: Elliot teaches the following:
One or more non-transitory, machine-readable media having a plurality of instructions stored thereon that, when executed by one or more processors of an integrated asset tracker […] cause the integrated asset tracker to:
	Elliot teaches  “tracking device may be mounted (e.g., using the mounting tabs) to an asset  (e.g., a vehicle (e.g., a bus, a truck, a trailer, a tractor, or the like), a machine, a shipping container, and/or another type of movable asset) for tracking the asset” (¶ [0010]); “Device 300 may correspond to tracking device 210 […] device 300 may include a bus 310, a processor 320, a memory 330” (¶ [0031]); “Processor 320 includes a processor (e.g., a central processing unit (CPU) […] that interprets and/or executes instructions. In some implementations, processor 320 includes one or more processors capable of being programmed to perform a function […] Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device […] that stores information and/or instructions for use by processor 320” (¶ [0032]);	
	Thus, Elliot teaches a tracking device that may be mounted to an asset for tracking the asset, where the tracking device may comprise a memory containing instructions that are executable by a processor; equivalent to one or more non-transitory, machine-readable media having a plurality of instructions stored thereon that may be executed by one or more processors of an integrated asset tracker. 
	The remaining limitations of claim 34 are substantially similar and analogous to the limitations of claim 28. Thus, the remaining limitations of claim 34 that have not been discussed above are rejected for the same reasons and rationale as discussed with regard to claim 28. 

Claim 35: Elliot/Bastion/Berggren teaches the limitations of claim 34. Further, claim 35 recites limitations that are substantially similar and analogous to the limitations recited in claim 29. Thus, claim 35 is rejected for the same reasons and rationale as discussed above with regard to claim 29.
Claim 36: Elliot/Bastion/Berggren teaches the limitations of claim 34. Further, claim 36 recites limitations that are substantially similar and analogous to the limitations recited in claim 8. Thus, claim 36 is rejected for the same reasons and rationale as discussed above with regard to claim 8.
Claim 38: Elliot/Bastion/Berggren teaches the limitations of claim 34. Further, claim 38 recites limitations that are substantially similar and analogous to the limitations recited in claim 26. Thus, claim 38 is rejected for the same reasons and rationale as discussed above with regard to claim 26.
Claim 39: Elliot/Bastion/Berggren teaches the limitations of claim 34. Further, claim 39 recites limitations that are substantially similar and analogous to the limitations recited in claim 27. Thus, claim 39 is rejected for the same reasons and rationale as discussed above with regard to claim 27.

Claims 10, 31, and 37 are rejected under 35 U.S.C. § 103 as being unpatentable over Elliot et al. U.S. Publication No. 2017/0332199, hereafter known as Elliot, in view of Bastion et al. U.S. Publication No. 2019/0235092, hereafter known as Bastion, in further view of Berggren U.S. Publication No. 2018/0033311, hereafter known as Berggren, in further view of Elliot U.S. Publication No. 2018/0059251, hereafter known as ‘251. 

Claim 10: Elliot/Bastion/Berggren teaches the limitations of claim 8. Further, Elliot/Bastion/Berggren does not explicitly teach, however ‘251 does teach the following:
	
Wherein the integrated asset tracker is configured to charge the battery with the solar panel while the integrated asset tracker is operating in the sleep mode. 
	‘251 teaches “An asset tracking device may be used to monitor a location of a user or an object” (¶ [0001]); “the asset tracking device may power down to a low-energy state after transmitting the GPS data. For example, the asset tracking device may power down to a low or no energy state. In this state, the asset tracking device may begin solar-powered recharging” (¶ [0018]); “asset tracking device 210 may include one or more capacitors 305, one or more solar cells 310” (¶ [0028]); “Capacitor 305 includes one or more devices capable of storing an electric charge. For example, capacitor 305 may include a capacitor (e.g., a capacitor made from dielectric material, a voltage-dependent capacitor, a frequency-dependent capacitor, etc.)” (¶ [0029]); “Solar cell 310 includes one or more devices capable of converting solar energy into electricity” (¶ [0030]). 
	In accordance with the Applicant’s Specification, “The battery 1930 is a component that can receive, store, and provide energy” (¶ [0094]). Thus, ‘251 teaches an asset tracking device comprising a capacitor for receiving, storing, and providing electricity to the asset tracking device, wherein the capacitor may be recharged by the asset tracking device’s solar cells when the asset tracking device is powered down to a low or no energy state; equivalent to an integrated asset tracker configured to charge the battery with the solar panel while the integrated asset tracker is operating in the sleep mode.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Elliot/Bastion/Berggren with the teachings of ‘251 by incorporating the features for recharging an asset tracking device’s energy storage component (capacitor/battery) when the asset tracking device is in a low/no energy mode (sleep mode), as taught by ‘251, into the system of Elliot/Bastion/Berggren that is configured to charge a tracking device battery using solar panels installed on the tracking device. One of ordinary skill in the art would have been motivated to make this modification when one considers “In this way, the asset tracking device is able to utilize an energy-efficient process to obtain GPS data while conserving power” (¶ [0010]), as suggested by ‘251. Further, one of ordinary skill in the art would have recognized that the teachings of ‘251 are compatible with the system of Elliot/Bastion/Berggren as they share capabilities and characteristics; namely, they are both systems directed towards recharging an energy storage component of an asset tracking device using solar panels and solar cells installed on the asset tracking device.

Claim 31: Elliot/Bastion/Berggren teaches the limitations of claim 30. Further, claim 31 recites limitations that are substantially similar and analogous to the limitations recited in claim 10. Thus, claim 31 is rejected for the same reasons and rationale as discussed above with regard to claim 10. 
Claim 37: Elliot/Bastion/Berggren teaches the limitations of claim 36. Further, claim 37 recites limitations that are substantially similar and analogous to the limitations recited in claim 10. Thus, claim 37 is rejected for the same reasons and rationale as discussed above with regard to claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
                                                                                                                                                                                                   /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628